DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/3/22 has been accepted and entered. Accordingly, claims 1, 3-9, 11, 13-15, 17-19 and 21 are amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative Hosang Lee on Twosday, 2/22/22.  The claims have been amended as follows:

1. (currently amended) A vehicle control system comprising: 
a camera disposed in a vehicle to have a field of view of the inside or the outside of the vehicle, configured to capture image data and to process the captured image data; 
at least one sensor disposed in a vehicle to have a detecting area for the inside or the outside of the vehicle, configured to capture detecting data and to process the captured detecting data; and 
a controller configured to park the vehicle in a recognized parking space using position coordinates of each of at least two objects based at least in part on the processing of the image data and the detecting data, wherein the controller is configured to: 
determine a parking type according to states of the at least two objects obtained from a processing result of the image data and the detecting data; 
calculate the position coordinates of the at least two objects, respectively, by detecting a first object using the image data and the detecting data, after the first object is detected continuing to move 
calculate a difference value between specific components among the position coordinates of the at least two objects;
compare the difference value with a length corresponding to the parking type among preset lengths of the vehicle; and 
when the difference value is larger than the length of the vehicle, recognize the 

21. (currently amended) A method of controlling a vehicle comprising: 
capturing, by a camera 
capturing, by at least one sensor 
parking, by a controller, the vehicle in a recognized parking space using position coordinates of each of at least two objects based at least in part on the processing of the image data and the detecting data, wherein the parking of the vehicle comprises: 
determining a parking type according to states of the at least two objects obtained from a processing result of the image data and the detecting data; 
calculating the position coordinates of the at least two objects, respectively, by detecting a first object using the image data and the detecting data, after the first object is detected continuing to move and pass an area where no object is detected, detecting a second object using the image data and the detecting data and calculating an undetected time;
calculate a difference value between specific components among the position coordinates of the at least two objects;
comparing the difference value with a length corresponding to the parking type among preset lengths of the vehicle; and 
.

Claim Interpretation
The interpretation of claim limitations under 112(f) has been withdrawn as a result of the amendment.  


Claim Rejections - 35 USC § 112

The rejection of claims 3-9 and 11-20 under 35 U.S.C. 112(b) and the rejection of claims 11-20 under 112(a) has been withdrawn as a result of the amendment. 

Allowable Subject Matter
Claims 1-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “a vehicle control system comprising: 
a camera disposed in a vehicle to have a field of view of the inside or the outside of the vehicle, configured to capture image data and to process the captured image data; 
at least one sensor disposed in a vehicle to have a detecting area for the inside or the outside of the vehicle, configured to capture detecting data and to process the captured detecting data; and 
a controller configured to park the vehicle in a recognized parking space using position coordinates of each of at least two objects based at least in part on the processing of the image data and the detecting data, wherein the controller is configured to: 
determine a parking type according to states of the at least two objects obtained from a processing result of the image data and the detecting data; 
calculate the position coordinates of the at least two objects, respectively, by detecting a first object using the image data and the detecting data, after the first object is detected continuing to move and pass an area where no object is detected, detecting a second object using the image data and the detecting data and calculating an undetected time; 

compare the difference value with a length corresponding to the parking type among preset lengths of the vehicle; and 
when the difference value is larger than the length of the vehicle, recognize the difference value as the parking space and 
park the vehicle in the recognized parking space” as recited in claim 1 and similarly recited in claims 11 and 21.  Claims 2-10 and 12-20 are allowed on the basis of their dependency. 
The closest prior art, fails to teach, disclose or suggest the above limitations and in the order required. Kim operates in a fundamentally different manner since the difference value is based on length rather than “undetected time” between two detected objects in combination with all other required limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667